Motion by respondents Zeckendorf Hotels Corporation, Webb & Knapp, Inc., Webb & Knapp Construction Corp., Richard T. Gordon and 78013 Corporation to dismiss appeal granted, with $10 costs, unless the appellants procure the record on appeal and appellants’ points to be served and filed on or before January 3, 1961, with notice of argument for the February 1961 Term of this court, said appeal to be argued or submitted when reached. Motion by respondent Drake Associates to dismiss appeal granted, with $10 costs, unless the appellants procure the record on appeal and appellants’ points to be served and filed on or before January 3, 1961, with notice of argument for the February 1961 Term of this court, said appeal to be argued or submitted when reached. Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.